*704
ORDER

PER CURIAM.
S & J Mechanical Construction Company (“S & J”) appeals the decision of the Labor and Industrial Relations Commission (“Commission”) granting temporary and partial disability benefits to Alvin Hency (“Hency”). S & J contends the Commission erred in holding S & J liable because: (1) Corrigan Brothers Mechanical Contracting Company (“Corrigan”), Hency’s employer as of the date of the claim, failed to properly raise Mo.Rev.Stat. § 287.067.7 (2002) as a defense (2) the evidence adduced at the hearing was insufficient to establish that Hency’s exposure at S & J was the substantial contributing factor in the development of his occupational disease and (3) the Commission improperly relied solely on Hency’s duration of employment with S & J to shift liability from Corrigan.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by competent and substantial evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).